DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 2 and 12 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Papale (US Patent Publication No. 2015/0212663); Eckerd et al.  (US Patent Publication No. 2016/0012551) and Roy et al. (US Patent No. 7,194,680) combination fail to disclose or suggest one or more of the features of the independent claims 2 and 12.
In summary, Papale discloses one or more inputs that may be used to constrain the query or manipulate the data visualization driven by the query, e.g., by changing a format or type of the visualization and each panel definition 110 may include one or more inputs ("<INPUT1>, <INPUT2>"), a query ("<QUERY>"), a selection of a visualization type, and one or more panel identification parameters, such as a title, reference ID, creation date, developer.
Eckerd teaches an HTML template containing replaceable tags for "title" and "body" is included in a script block. The templating engine then compiles the template. Then, a data source is defined, which may be static data or a web service that returns the data in a usable format.
Roy discloses executes instructions written in an interpreted programming language, such as programs written in Perl, Basic, or Java. The translation process involves the conversion of each source language statement of a given computer program into machine language suitable for execution. A user wishing to execute an application program written in the programming language will invoke an interpreter in order to execute the application program. The interpreter can simply parse the page as an XML or HTML document, and then using the standard DOM interface for accessing such a document, it can find the content annotations, fetch the required content, and substitute for the placeholders.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 2 and similarly recited in claim independent claims 12.
Specifically, the prior arts fail to teach a computer system comprising: one or more hardware computer processors configured to execute instructions to cause the computer system to: provide a first user interface configured to display a first panel associated with a query, wherein the query comprises a first section of code written in a first programming language and a second section of code written in a template syntax, and wherein the second section of code comprises a function call; receive a first user interaction with the first panel initiating execution of the query; and in response to receiving the first user interaction: process a parameter of the query according to the function call to change the second section of code, wherein changing the second section of code includes replacing the parameter of the query with a placeholder; and execute the query, including the changed second section of code, to write data to, or update data in, a data source based at least in part on the first user interaction. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-8, 10-18 and 20-21 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171